Citation Nr: 1019861	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of the termination of VA pension benefits based on 
fugitive felon status from December 27, 2001.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
Observer

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which 
terminated the Veteran's VA pension benefits effective 
December 27, 2001, based on the Veteran's status as a 
fugitive felon.

The Veteran testified before a Veterans Law Judge at a 
hearing at the RO in April 2010.  A transcript of the hearing 
is of record.  The Veteran submitted additional evidence at 
that time, along with a waiver of consideration by the agency 
of original jurisdiction.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  On February 10, 2000, a state court judge in Tennessee 
found that there was probable cause that the Veteran had 
committed a crime in February 1999 involving a controlled 
substance and ordered that a warrant be issued for his 
arrest; such warrant was not served or otherwise executed and 
there is no indication that the Veteran was made aware of the 
existence of it until September 25, 2006.  

2.  Evidence in the file from state authorities clearly 
states that they have no evidence that the warrant was 
executed prior to September 2006, nor is there any evidence 
of record that the Veteran was aware of the existence of the 
warrant prior to September 2006.

3.  The Veteran was not a fugitive felon, as that term is 
defined by 38 C.F.R. § 3.665, from December 27, 2001.  

CONCLUSION OF LAW

The termination of the Veteran's VA pension benefits from 
December 27, 2001, on the basis of him being classified as a 
fugitive felon, was improper.  38 U.S.C.A. § 5313B (West 2002 
and Supp. 2009); 38 C.F.R. § 3.666(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to VA's duties to notify and assist, given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks to have declared improper the termination 
of his VA pension benefits based on fugitive felon status 
from December 27, 2001.

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
Veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such Veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

38 C.F.R. § 3.665(n) provides that for "fugitive felons": 

(1) Compensation is not payable on behalf of a Veteran for 
any period during which he or she is a fugitive felon. 
Compensation or dependency and indemnity compensation (DIC) 
is not payable on behalf of a dependent of a Veteran for any 
period during which the Veteran or the dependent is a 
fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a Veteran.

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines fugitive as a person who flees or escapes; 
a refugee; or as a criminal suspect or a witness in a 
criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.  

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A).

In October 2007 the RO received a letter from the VA Office 
of Inspector General's Fugitive Felon Program, which noted 
that a February 10, 2000, warrant for an offense of dangerous 
drugs was outstanding, and that the warrant was cleared 
September 25, 2006.  A December 2007 letter to the Veteran 
notes that he is a fugitive felon due to an outstanding 
warrant dated February 10, 2000, and that he had 60 days to 
clear the warrant or otherwise address the issue.  In the 
April 2008 administrative decision on appeal the RO found 
that for the period of December 27, 2001 to February 29, 
2008, the Veteran was a fugitive felon and incurred a debt of 
over $58,0000 dollars by his continued receipt of VA pension 
benefits during this period.  

The claim file shows that on February 10, 2000, a state court 
judge in Tennessee found that there was probable cause that 
the Veteran had committed a crime in February 1999 involving 
delivering a controlled substance identified as having a 
cocaine base in exchange for $20 dollars and ordered that a 
warrant be issued for his arrest; however, the warrant was 
not served or otherwise executed until September 25, 2006.  
On April 26, 2007, the Veteran was bound over and held to the 
Grand Jury regarding the February 10, 2000 warrant.  

The Veteran testified at his April 2010 hearing that he was 
not aware of the February 2000 warrant, and that there was no 
attempt to serve it on him until 2007.  Likewise, the Veteran 
testified that he moved within the local area in 1999, 
notified the post office of his move, has lived at the same 
residence ever since, and there was no reason why the 
Sheriff's Department could not have found him to serve the 
February 2010 warrant.  

VA treatment records from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, indicate that the Veteran received 
medical treatment there from 2001 to 2009.  

A number of e-mails dated in June 2008 from the RO and a VA 
pension center in Milwaukee, Wisconsin, indicate that the 
warrant office could not corroborate the assertion that there 
was no attempt made to serve the warrant until 2006, but 
neither could they confirm that they did attempt to serve it 
prior to 2006; that warrant agencies do not keep records of 
whether a suspect was notified of a warrant.

VA presumes that, in the normal course of affairs a law 
enforcement agency which issues an arrest warrant, a timely 
effort will be made to serve the warrant.  

The Board disagrees.  A plain reading of the February 2000 
warrant and its accompanying court records shows that the 
Veteran was not served with the warrant until September 2006.  
There is no evidence that any effort to serve the warrant was 
made prior to September 2006.  Nor is there any evidence of 
record showing that the Veteran was at least aware of the 
outstanding February 2000 warrant.

The controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution" 
as a condition of finding fugitive felon status.  And as also 
explained, flight or hiding is necessary to meet the legal 
definition of fugitive.  See Black's Law Dictionary, supra.

To engage in an intentional act of fleeing from prosecution, 
the Veteran would first have to know that he was facing 
prosecution.  Here, after the warrant was issued in February 
2000 for a crime involving illegal drug distribution of an 
undeniably low monetary amount in February 1999, there is no 
indication that he was made aware of the existence of a 
felony warrant until September 2006, when the warrant was 
served on him.  During the period from February 2000 to 
September 2006, he continued to live locally, under his own 
name, conducting his private business as he had previously, 
including receiving medical care at the same VAMC for a 
number of years when the RO contends he was a "fugitive," 
without any demonstrated intent to avoid service of the 
felony arrest warrant.  Additionally, the Board finds his 
testimony that he was unaware of the warrant to be credible.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical Social 
Security Administration (SSA) fugitive felon provision.  In 
December 2005, the Second Circuit Court of Appeals found that 
under that statute, in order for a person to be fleeing 
prosecution:(T)here must be some evidence that the person 
knows his apprehension is sought.  The statute's use of the 
words "to avoid prosecution" confirms that for 'flight' to 
result in a suspension of benefits, it must be undertaken 
with a specific intent, i.e. to avoid prosecution.  Oteze 
Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).  In 
light of the above decision, the SSA issued a Notice of 
Social Security Acquiescence Ruling in April 2006. See 71 
Fed. Reg. 17,551-17,552 (April 6, 2006).  The ruling noted 
the holding of the court and that the agency could not 
conclude that an individual was fleeing to avoid prosecution, 
custody, or confinement from the mere fact that there was an 
outstanding felony arrest warrant or similar order.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show the Veteran received any 
notice that a felony warrant had been issued by a state court 
judge or that he was actually going to be prosecuted.  
Despite the RO's conclusions in its June 2008 e-mails, there 
is no legal presumption that a law enforcement agency 
attempts to serve a warrant; rather under the relevant case 
law and regulations, actual knowledge of the warrant and 
intent to avoid prosection is required before a Veteran can 
be classified as a fugitive felon.  Thus, without such 
notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution."  Such notice 
or knowledge has not been shown here, and therefore the 
termination of the Veteran's VA pension benefits during the 
period in question was improper.


ORDER

The termination of VA pension benefits based on fugitive 
felon status from December 27, 2001, was improper.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


